Name: Commission Implementing Regulation (EU) NoÃ 1270/2011 of 6Ã December 2011 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar
 Type: Implementing Regulation
 Subject Matter: trade;  beverages and sugar;  international trade;  tariff policy
 Date Published: nan

 7.12.2011 EN Official Journal of the European Union L 324/27 COMMISSION IMPLEMENTING REGULATION (EU) No 1270/2011 of 6 December 2011 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 7e in conjunction with Article 9(1) thereof, Whereas: (1) According to Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 the sugar produced during the marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit fixed by the Commission. (2) Commission Implementing Regulation (EU) No 372/2011 of 15 April 2011 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2011/2012 marketing year (3) sets the abovementioned limits. (3) The quantities of sugar covered by applications for export licences exceed the quantitative limit fixed by Article 1(1)(a) of Implementing Regulation (EU) No 372/2011. An acceptance percentage should therefore be set for quantities applied for on 1 December 2011. All export-licence applications for sugar lodged after 2 December 2011 should accordingly be rejected and the lodging of export-licence applications should be suspended, HAS ADOPTED THIS REGULATION: Article 1 1. Export licences for out-of-quota sugar for which applications were lodged on 1 December 2011 shall be issued for the quantities applied for, multiplied by an acceptance percentage of 51,679586 %. 2. Applications for out-of-quota sugar export licences submitted on 5, 6 and 7 December 2011 are hereby rejected. 3. The lodging of applications for out-of-quota sugar export licences shall be suspended for the period 8 December 2011 to 31 December 2011. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 102, 16.4.2011, p. 8.